-:;·i.
l   ,,.   ·   AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (M6dified)                                                              Page 1 ofl   c:?/


                                                  UNITED STATES DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA

                                   United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                   v.                                     (For Offenses Committed On or After November 1, 1987)


                              Luis Antonio Delgado-Martinez                               Case Number: 3:19-mj-24591




              REGISTRATION NO. 92044298
                                                                                                                      FILED
              THE DEFENDANT:                                                                                          DEC    l 1 2019
               IZl pleaded guilty to count(s) 1 of Complaint
               •                 _                      ----------------t----r.rro~:m-,in:,~,.~~r'l"l'Jl~~mu~R~T-------1t-
                     was found guilty to count(s)                                           SOUTHEJtN DISTRICT OF CALIFORNI
                     after a plea of not guilty.                                           - - - - - - - - · DEPUTY
                     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
              Title & Section                   Nature of Offense                                                           Count Number{s)
              8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

               D The defendant has been found not guilty on count(s)
               •     Count(s)
                                                -------------------
                                                    dismissed on the motion of the United States.
                                 ------------------
                                                          IMPRISONMENT
                     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
              imprisoned for a term of:

                                            ) (TIME SERVED                             • ________ days
               IZl   Assessment: $10 WAIVED- IZl Fine: WAIVED
               IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the   defendant's possession at the time of arrest upon their deportation or removal.
               D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                   IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
              of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
              imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
              United States Attorney of any material change in the defendant's economic circum~tances.

                                                                                        Wednesday, December 11, 2019
                                                                                        Date of Imposition of Sentence                     _


              Received      _l_)_·-_/_\___¼A_x
                            DUSM
                                            __·-·_
                                                 C7                                     HMBL«LOCK
                                                                                       - UNITED STATES MAGISTRATE JUDGE



              Clerk's Office Copy                                                                                                    3:19".'mj-24591
